TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00687-CV


In re Mark David Simmons




ORIGINAL PROCEEDING FROM HAYS COUNTY


M E M O R A N D U M   O P I N I O N

	Relator has filed numerous documents complaining about unspecified pretrial rulings
in his criminal case and the trial court clerk's refusal to provide him with his case file.  We docketed
these filings as seeking mandamus relief because they did not seek to appeal from a final, appealable
order.  See State v. Sellers, 790 S.W.2d 316, 321 n.4 (Tex. Crim. App. 1990) ("A defendant's general
right to appeal . . . has always been limited to appeal from a 'final judgment'"); Ex parte Gasperson,
No. 06-08-00113-CR, 2008 Tex. App. LEXIS 9114, at *3 (Tex. App.--Texarkana 2008, no pet.)
(mem. op.) (courts of appeals are "not authorized  to entertain appeals from interlocutory orders
unless expressly permitted by statute").  We have since learned that relator has been convicted and
has appealed from his convictions.  We therefore dismiss relator's mandamus proceeding as moot
because complaints related to pretrial rulings or conduct may be raised in his appeals.  To the extent
relator's filings can be read as raising other complaints, (1) we deny the petition for writ of mandamus.


					__________________________________________
					David Puryear, Justice
Before Justices Puryear, Pemberton and Henson
Filed:   July 17, 2012
1.  Some of the filings seem to complain about the treatment relator and other inmates
received while in custody, but relator has not shown himself entitled to mandamus relief related
to such allegations.